Citation Nr: 1814585	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for a right ankle disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service connected right ankle disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.

In August 2014, the Veteran withdrew a prior request to appear for a hearing with regard to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that this appeal must be remanded to further develop the claims and obtain a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The record reflects that the Veteran was afforded a VA examination in December 2011 for her right ankle disability claim.  The claims file does not contain any more treatment records for this disability beyond the December 2011 examination.

During the examination, the Veteran reported difficulty standing for long periods of time with pain in the ankle.  For musculoskeletal disorders, if functional loss is alleged due to pain, or if the service-connected disability involves a joint rated on limitation of motion, a higher rating may be warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, the Court in Correia v. McDonald held that the final sentence of 
38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The December 2011 VA examination did not include testing on passive motion, weight-bearing and nonweight-bearing situations.  

In light of DeLuca, Correia, and the Veteran's complaint, the December 2011 VA examination was insufficient.  Given the foregoing and the amount of time that has passed, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.  38 U.S.C. § 5103A ; 38 C.F.R. § 3.159;  see also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

As for the Veteran's right knee disability claim, a VA examination has never been conducted with regard to this claim.  The Veteran is claiming that her right knee disorder is secondary to her service connected right ankle disability.  A VA examination is necessary to obtain a medical opinion as to whether the Veteran's right knee disorder is secondary to her service-connected right ankle disability.  38 U.S.C. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for a right ankle disability.

2.  After all available records are associated with the claims file, schedule the Veteran for a VA examination by an appropriately qualified VA health care professional  to determine the current severity of her right ankle disability.  All necessary tests should be conducted.

The VA examiner should provide findings as to:

a).  Ankylosis of the ankle; 
b).  Ankylosis of the subastragalar or tarsal joint;
c).  Marked, moderate, or no limited motion of the ankle; and
d).  Malunion of the os calcis or astragalus.

In addition to all required findings, the VA examiner should provide findings as to the range of motion of the right ankle, including plantar flexion and dorsiflexion.  The VA examiner must include range of motion testing in the following areas:

a).  Active motion;
b).  Passive motion;
c).  Weight-bearing; and
d).  Nonweight-bearing.

The VA examiner should also test the range of motion of the opposite undamaged ankle.

If the VA examiner is unable to conduct the required testing or concludes that the required testing are not necessary in this case, he or she should clearly explain why that is so.

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The VA examiner must provide a complete rationale for all findings and opinions.

3.  Schedule the Veteran for a VA examination by an appropriately qualified VA health care professional  to determine the etiology of any right knee disability found to be present during the appeal period.  All necessary tests should be conducted.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is secondary to her service-connected right ankle disability.

If the VA examiner is unable to conduct the required testing or concludes that the required testing are not necessary in this case, he or she should clearly explain why that is so.

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The VA examiner must provide a complete rationale for all findings and opinions.

4.  After completing any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran and her representative the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





